[Cite as State v. Harrison, 2010-Ohio-2746.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO                                  )   CASE NO. 09 MA 187
                                               )
        PLAINTIFF-APPELLEE                     )
                                               )
VS.                                            )   OPINION
                                               )
WILLIAM HARRISON                               )
                                               )
        DEFENDANT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                          Criminal Appeal from the Court of
                                                   Common Pleas of Mahoning County,
                                                   Ohio
                                                   Case Nos. 02 CR 918; 03 CR 182

JUDGMENT:                                          Reversed and Remanded

APPEARANCES:
For Plaintiff-Appellee:                            Atty. Paul J. Gains
                                                   Mahoning County Prosecutor
                                                   Atty. Ralph M. Rivera
                                                   Assistant Prosecuting Attorney
                                                   21 West Boardman Street, 6th Floor
                                                   Youngstown, Ohio 44503

For Defendant-Appellant:                           Atty. Timothy Young
                                                   Ohio Public Defender
                                                   Atty. Jeremy J. Masters
                                                   Assistant State Public Defender
                                                   The Midland Building
                                                   250 East Broad Street, 14th Floor
                                                   Columbus, Ohio 43215

JUDGES:
Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                   Dated: June 8, 2010
                                                                                     -2-

WAITE, J.

       {¶1}   In this delayed appeal, Appellant, William Harrison, asserts that his

fourteen year sentence for thirty-four counts of burglary in Case. No. 03 CR 182, in

violation of R.C. 2911.12(A)(2)(C), felonies of the second degree, and his one year

sentence for one count of burglary in Case No. 02 CR 918, in violation of R.C.

2911.12(A)(3)(C), a felony of the third degree, are void as a matter of law.

       {¶2}   Appellant was sentenced to seven year terms of imprisonment on each

of the burglary charges in counts one through eight in Case No. 03 CR 182, to be

served concurrently, and seven year terms of imprisonment on each of the burglary

charges in counts nine through thirty-four, to be served concurrently with one another

but consecutively with the seven year prison terms handed down in counts one

through seven. Appellant’s one year sentence in Case No. 02 CR 918 was to be

served consecutively to the fourteen year sentence in Case No. 03 CR 182.

       {¶3}   Appellant entered a plea of guilty to the burglary charges in both cases

on November 17, 2003, and his sentencing hearing was held on February 25, 2004.

The trial court did not address the issue of postrelease control at the sentencing

hearing.    The judgment entries, dated March 2, 2004, read, in pertinent part,

“[d]efendant has been given notice under R.C. 2929.19(B)(3) and of appellate rights

under R.C. 2953.08.” (3/2/04 J.E.s at p. 2.)

       {¶4}   Appellant asserts that the trial court did not correctly inform him of the

nature and duration of postrelease control in the judgment entries, and, as a

consequence, the fifteen-year sentence is void. The state has confessed judgment
                                                                                  -3-

in this appeal, and concedes that both cases must be remanded for a de novo

sentencing hearing pursuant to State v. Singleton, 124 Ohio St.3d 173, 2009-Ohio-

6434, 920 N.E.2d 958. Accordingly, the judgment of the trial court is hereby reversed

and this matter is remanded for further proceedings.

                             ASSIGNMENT OF ERROR

      {¶5}   “The trial court erred by omitting the necessary notification of

postrelease control from Mr. Harrison’s sentencing entries, rendering Mr. Harrison’s

sentences void. (March 2, 2004 Judgment Entry, Case No. 02 CR 918; March 2,

2004 Judgment Entry, Case No. 03 CR 182).”

      {¶6}   R.C. 2967.28(B) requires a sentencing court imposing a prison term on

a second-degree felony offender to include in the sentence a term of mandatory

postrelease control to be imposed by the parole board on the offender’s release from

prison. For a second-degree felony, the postrelease control period is three years.

R.C. 2967.28(B)(2). In addition, R.C. 2929.19 mandates that a court, when imposing

sentence, notify the offender at the hearing that he will be supervised pursuant to

R.C. 2967.28 and that the parole board may impose a prison term of up to one-half of

the prison term originally imposed on the offender if he violates supervision or a

condition of postrelease control. R.C. 2929.19(B)(3)(c) and (e).

      {¶7}   When sentencing a felony offender, the trial court must notify the

offender at the sentencing hearing about postrelease control and must incorporate

that notice into its journal entry imposing sentence. State v. Jordan, 104 Ohio St.3d

21, 2004-Ohio-6085, 817 N.E.2d 864, paragraph one of the syllabus. “For criminal
                                                                                   -4-

sentences imposed prior to July 11, 2006, in which a trial court failed to properly

impose postrelease control, trial courts shall conduct a de novo sentencing hearing in

accordance with decisions of the Supreme Court of Ohio.”            Singleton, supra,

paragraph one of the syllabus.

      {¶8}   Appellant’s sentences in this case were imposed on March 2, 2004, and

the nature and duration of postrelease control were not addressed at the sentencing

hearing or in the judgment entries. Accordingly, Appellant’s sole assignment of error

is sustained, and this matter is remanded for a de novo sentencing hearing.


Donofrio, J., concurs.

Vukovich, P.J., concurs.